Citation Nr: 0639610	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  03-31 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a dental condition.

3.  Entitlement to service connection for gastroenteritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1959 to 
February 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In September 2006, the appellant appeared at the Waco RO and 
testified before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing is of record.  

The issue of entitlement to service connection for 
gastroenteritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's reported in-service stressor, claimed as 
a sexual assault, has not been verified; any PTSD has not 
been attributed to a verified stressor. 

2.  In September 2006, prior to the promulgation of a 
decision by the Board, the appellant withdrew her appeal in 
regard to the issue of entitlement to service connection for 
a dental condition.





CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2006).  

2.  The criteria for withdrawal of the substantive appeal by 
the appellant for the issue of entitlement to service 
connection for a dental condition have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  The United States Court of Appeals for Veterans 
Claims (Court) recently held that these notice requirements 
apply to all five elements of a service connection claim, 
including (1) veterans' status; (2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the requirements with respect to the 
content of the VCAA notice have been satisfied in this case.  
The April 2001, June 2003, and April 2004 duty to assist 
letters informed the appellant what the evidence must show to 
establish entitlement to service connection for PTSD.  These 
letters notified the appellant that VA would help the 
appellant obtain such things as medical records, employment 
records, or records from other federal agencies.  The 
appellant was also told that it was her responsibility to 
make sure VA receives all requested records that are not in 
the possession of a federal agency.  Letters from September 
1999 and June 2003 included questions that are specific to 
claims of PTSD secondary to personal assault.  These letters 
also informed the appellant of other types of evidence that 
may help verify this specific type of claim.  

The appellant was informed that the effective date for 
payment purposes would be determined based on when VA 
received the claim and when the evidence that establishes the 
basis for the disability rating was submitted.  Since the 
service connection claim is being denied, no effective date 
will be assigned, so there is no possibility of any prejudice 
to the appellant if the notification is lacking a 
sufficiently specific description of matters involving the 
assignment of an effective date.  In addition, because 
service connection is being denied, the Board finds that the 
appellant was not prejudiced by inadequate notice of how to 
establish a disability rating.

As for the duty to assist, the result of RO development 
indicates that the appellant's service medical records were 
likely destroyed, presumed to have been lost in a 1973 fire 
at the National Personnel Records Center (NPRC) facility 
located in St. Louis, Missouri.  VA has a heightened duty to 
assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The Board concludes, however, that the 
heightened duty to assist has been met in this case.  The 
claims file contains all available evidence pertinent to the 
claim, including personnel records and VA medical records, 
and a portion of the appellant's service medical records have 
been obtained.  VA has requested records identified 
throughout the claims process, and the claims file includes 
the negative replies from facilities that indicated they did 
not have the appellant's records.

The Board has also considered whether to remand this case for 
a VA examination.  However, an examination would not be 
helpful in this case because an examiner's opinion cannot 
establish the occurrence of the in-service stressor at issue.  
38 C.F.R. § 3.159(c)(4)(i).  The Board therefore concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

PTSD

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).

Credible supporting evidence of the actual occurrence of a 
non-combat stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  In such cases, the record must contain 
service records or other credible evidence which supports and 
does not contradict the appellant's testimony.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of a claimed in-service stressor.  See Moreau at 
395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The Board has an enhanced duty to assist the appellant with 
the development of her claim of service connection for PTSD 
as a result of a personal assault.  Specifically, the RO must 
consider all of the special provisions of VA Adjudication 
Procedure Manual M21-1MR (M21-1MR), Part IV, regarding 
personal assault.  M21-1MR notes that personal assault is an 
event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, stalking, and harassment.  M21-
1MR, Part IV, Subpart ii, 1.D.17.a.  M21-1MR identifies 
alternative sources for developing evidence of personal 
assault, including private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.  

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavioral changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavioral changes that might indicate 
a stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3); see Patton v. West, 12 Vet. App. 272 (1999).  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the appellant's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  See 67 Fed. 
Reg. 10330-10332 (March 7, 2002).  VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In the case at hand, the appellant's main stated stressor is 
a June 1960 rape.  She has also cited constant harassment and 
an unanticipated pelvic exam administered during a hospital 
visit.  The appellant has stated that she did not seek 
medical treatment after the rape.  Nor did she report the 
incident to the police, a crisis intervention center, or any 
other resource listed above that is likely to have kept 
records.  In September 2006, she testified that she could not 
remember telling anyone what happened to her while she was in 
service.  Therefore, because there is no direct evidence to 
support the appellant's claim, the Board must look for 
behavioral evidence of an in-service stressor.

Aside from her pregnancy, the appellant's January 1961 
separation examination and medical history reports are 
largely similar to her December 1958 entrance examination and 
medical history records.  Both reports noted the appellant 
was psychiatrically normal, and the appellant denied all 
other significant medical or surgical history on separation.  
The appellant's post-June 1960 service medical records 
indicate she was seen for follicular tonsillitis, a sprained 
ankle, and a pregnancy which she has testified did not result 
from rape.  These records do not indicate the behavioral 
concerns contemplated by the development provisions of M21-
1MR.  Also of note is the appellant's separation medical 
history report, on which she noted frequent trouble sleeping 
and a history of bed wetting that were not noted on entrance.  
She did not, however, indicate a history of depression, 
excessive worry, or nervous trouble, and the January 1961 
examination report itself noted that the appellant was 
psychiatrically normal on separation.  The Board therefore 
finds that the appellant's history given on separation is not 
sufficient by itself to establish that the alleged incident 
occurred.

Nor do the appellant's personnel records provide evidence to 
corroborate her claim.  A July 1960 performance review gives 
the appellant satisfactory marks and rates her as "a very 
good airman."  The review characterizes the appellant as 
reliable, cooperative, emotionally stable, readily able to 
adapt to changing situations, and able to meet all deadlines 
despite multiple changes in work orders.  The only suggested 
improvement notes that the appellant's mind tends to wander.  
This is the only performance review of record and does not 
indicate a deterioration in work performance.  The 
appellant's personnel records contain no reports of 
disciplinary action and do not otherwise reflect behavioral 
changes that may corroborate the appellant's claim.  

In short, the appellant's personal testimony is the only 
evidence of an in-service sexual assault.  However, this 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

The Board is sympathetic to the problems that the appellant 
has had over the years, and realizes the difficulties 
associated with bringing a claim for service connection for 
PTSD based upon a past personal assault.  In the absence of a 
verified stressor, however, the Board is constrained to deny 
the appellant's claim for service connection for PTSD.  In 
sum, there is no evidence of a verified stressor and no 
diagnosis of PTSD based on a verified stressor.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102.  

If, in the future, the appellant is able to obtain any 
meaningful evidence that would tend to verify her claimed 
stressor in service, she is encouraged to bring such evidence 
to the attention of VA for purposes of the reopening of her 
claim.  Until that time, the preponderance of the evidence is 
against the appellant's claim, and it must be denied.

Dental Condition

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

By a rating decision dated in November 2002, the RO denied 
the appellant's claim of entitlement to service connection 
for a dental condition.  The appellant perfected an appeal in 
October 2003 as to this issue.  However, the appellant 
withdrew this appeal in a written statement received by the 
Board in September 2006.  With no allegation of error of fact 
or law remaining before the Board, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

Entitlement to service connection for PTSD is denied.

The appellant's claim of entitlement to service connection 
for a dental condition is dismissed.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c).  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains: (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the appellant suffered an 
event, injury, or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  

The appellant has not been afforded a VA examination to 
determine the etiology of any current gastroenteritis.  Her 
service medical records indicate she was hospitalized for 
gastroenteritis in January 1960, and VA medical records 
indicate the appellant was treated for gastrointestinal 
complaints in 1996.  In September 2006, the appellant 
testified that she was still experiencing gastroenteritis.  
Based on this evidence, the Board believes a VA examination 
is warranted.  



Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The appellant should also be afforded 
a VA examination with an individual with 
the appropriate expertise to determine the 
etiology of any current gastrointestinal 
disability.  The appellant's claims file 
must be made available to and be reviewed 
by the examiner.  The examiner should 
indicate in the report that the claims 
file was reviewed.   

All tests and studies deemed necessary 
should be accomplished and clinical 
findings should be reported in detail.  
Based on the examination results, review 
of the appellant's pertinent medical 
history, and a review of records contained 
in the claims folder, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or more) that any 
current gastrointestinal disability 
originated in service, was aggravated 
during service, or is otherwise 
etiologically related to service.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  The RO must notify the appellant that 
it is her responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, and following any other 
appropriate development, the RO should 
readjudicate the remanded claim.  If the 
determination remains to any extent 
adverse to the claimant, she and her 
representative must be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. Parakkal
        Acting Veterans Law Judge, Board of Veterans' 
Appeals 




 Department of Veterans Affairs


